SANDERS, Justice
(dissenting).
The defendant was charged with attempted murder of Thelma Jean Morgan. His defense was that the victim shot herself accidentally while handling a pistol. The jury found him guilty. The majority reverses, because testimony about the defendant’s rape of a female witness, to whom he made an inculpatory statement about the attempted murder, was admitted in evidence. I dissent.
In compliance with Article 768 of the Louisiana Code of Criminal Procedure, the State gave written notice of its intention to introduce an inculpatory statement of the defendant at the trial. In putting on the State’s case, the District Attorney called Dorothy Gray as a witness. She testified that the defendant threatened her in the. following language: “He told me he shot [Thelma Jean Morgan] and that he would do me the same way.”
After the State closed its case, the defendant took the stand in his own behalf. He testified that Thelma Jean Morgan shot herself accidentally. He denied making *61any statement to Dorothy Gray that he had shot her and persisted in this denial under cross-examination. The defense offered no other witnesses.
In its rebuttal, the State recalled Dorothy Gray, who reaffirmed the inculpatory statement and described the background circumstances in greater detail. The defendant came to her home, held a knife on her to force sexual relations, and threatened to shoot her as he had shot Thelma Jean Morgan.
I find no reversible error here. As a general rule, evidence of crimes other than that charged are inadmissible at a criminal trial. State v. Gerald, 250 La. 759, 199 So. 2d 536. The general rule, however, is subject to exceptions. If the evidence of another crime has an independent relevance, that is a relevance other than merely showing defendant’s bad character, it is admissible. LSA-R.S. 15:445, 446; State v. Reese, 250 La. 151, 194 So.2d 729; 11 La.L.Rev. 223.
In the present case, defendant’s oral inculpatory statement was admissible. In fact, it was vital to the State’s case, since the only witnesses to the crime were the victim and the defendant. In connection with the inculpatory statement, evidence of the surrounding circumstances was required to enable the jury to determine the weight to be given to it. LSA-R.S. 15:450, 451; State v. Cloud, 246 La. 658, 166 So.2d 263; State v. Allenan, 218 La. 821, 51 So.2d 83.
In State v. Cloud, supra, this Court stated:
“Our law does not require a confession or an incriminating statement to be in any particular form but the State must disclose every fact and circumstance surrounding the making of such statement,, use it in its entirety and show that it was. free and voluntary.”
We have also held that a confession is not rendered inadmissible, because it admits offenses other than the one for which the defendant is being tried. See State v. Maney, 242 La. 223, 135 So.2d 473. This, principle should also apply if the foundation circumstances surrounding the confession disclose another crime.
In my opinion, the evidence was admissible because it formed part of the foundation of the crucial inculpatory statement.
In the present case, evidence of the-circumstances surrounding the inculpatory statement were explored both on the State’s, case in chief and on rebuttal. The necessity of rebuttal, however, arose as a result of defendant’s denial that he made such a statement. It was then incumbent upon the State to convince the jury that such an event had occurred.
For the reasons assigned, I respectfully dissent.